15-10388-jlg   Doc 176   Filed 06/02/19     Entered 06/02/19 16:25:44   Main Document
                                          Pg 1 of 15
15-10388-jlg   Doc 176   Filed 06/02/19     Entered 06/02/19 16:25:44   Main Document
                                          Pg 2 of 15
15-10388-jlg   Doc 176   Filed 06/02/19     Entered 06/02/19 16:25:44   Main Document
                                          Pg 3 of 15
15-10388-jlg   Doc 176   Filed 06/02/19     Entered 06/02/19 16:25:44   Main Document
                                          Pg 4 of 15
15-10388-jlg   Doc 176   Filed 06/02/19     Entered 06/02/19 16:25:44   Main Document
                                          Pg 5 of 15
15-10388-jlg   Doc 176   Filed 06/02/19     Entered 06/02/19 16:25:44   Main Document
                                          Pg 6 of 15
15-10388-jlg   Doc 176   Filed 06/02/19     Entered 06/02/19 16:25:44   Main Document
                                          Pg 7 of 15
15-10388-jlg   Doc 176   Filed 06/02/19     Entered 06/02/19 16:25:44   Main Document
                                          Pg 8 of 15
15-10388-jlg   Doc 176   Filed 06/02/19     Entered 06/02/19 16:25:44   Main Document
                                          Pg 9 of 15
15-10388-jlg   Doc 176   Filed 06/02/19 Entered 06/02/19 16:25:44   Main Document
                                       Pg 10 of 15
15-10388-jlg   Doc 176   Filed 06/02/19 Entered 06/02/19 16:25:44   Main Document
                                       Pg 11 of 15
15-10388-jlg   Doc 176   Filed 06/02/19 Entered 06/02/19 16:25:44   Main Document
                                       Pg 12 of 15
15-10388-jlg   Doc 176   Filed 06/02/19 Entered 06/02/19 16:25:44   Main Document
                                       Pg 13 of 15
15-10388-jlg   Doc 176   Filed 06/02/19 Entered 06/02/19 16:25:44   Main Document
                                       Pg 14 of 15
15-10388-jlg   Doc 176   Filed 06/02/19 Entered 06/02/19 16:25:44   Main Document
                                       Pg 15 of 15
